2. Electronic communications networks and services (
on behalf of the Verts/ALE Group. - (DE) Madam President, I have asked for the floor because I do not agree with the voting order on the Trautmann report. I request that I be given the floor before the vote on Compromise Amendment 10 to explain why the voting order should be changed.
on behalf of the Verts/ALE Group. - (DE) Madam President, I should like to request that the voting sequence be changed and that Compromise Amendment 10 be put to the vote after we have voted on a number of other identical requests by various Groups that were due to be voted on after Amendment 10.
My reason for this is that, in my opinion, the amendments proposed by the various Groups go far beyond the Compromise Amendment regarding the item 'Protection of citizens' rights against intervention in Internet access or capping of Internet access'. I believe that it would be a good thing for Parliament, which so clearly declared its support for the infamous Bono/Cohn-Bendit Amendment, to speak out once again in support of the highest protection of citizens' rights.
I regret that, at the end of a very good consultation with Mrs Trautmann I am unable to request this, but this friendly consultation, the good result of the telecoms package, should not ultimately mean that we curtail citizens' rights en passant.
(Applause)
on behalf of the ALDE Group. - (DE) Madam President, on the basis of Rule 154 and Rule 155(2) of the Rules of Procedure, the Group of the Alliance of Liberals and Democrats for Europe would like to endorse the request by the Group of the Greens/European Free Alliance to change the voting order of the amendments and to put Amendments 1 c, p, 2, 5, 6 and 9 to the vote before Compromise Amendment 10. This also relates, among other things - perhaps there is something else on your voting lists - to the fact that, following the motion adopted by our Group yesterday, Compromise Amendment 10 will no longer be supported by the ALDE Group. As regards the voting procedure, Rule 154 explains which amendment is to be dealt with first when there are corresponding or conflicting requests. It is important to us that a court ruling be issued before any intervention in the behaviour of individuals can take place. That is why we have withdrawn the amendment.
on behalf of the PPE-DE Group. - (DE) Madam President, I am not speaking in my capacity as Committee Chairman but as rapporteur for my Group on the Trautmann report. I urge the House to reject the procedural motion and to allow the voting to take place in the order proposed by you on the voting lists.
Mrs Harms, no one in this House wishes to curtail the right to free Internet access. We have incorporated this aspect into the compromise, which we discussed with the Czech President-in-Office of the Council over many months. All political parties were heavily involved in these discussions. I request that the proposed order be kept and that the change to the voting order now being proposed by the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe be rejected.
rapporteur. - (FR) Madam President, I would first of all like to point out that, in relation to the request for a change on the voting list, if I have understood rightly, if the compromise was included by the services, using their common sense, before groups tabled the amendment, it is because it goes further than Amendment 46. It includes clauses that are not limited merely to restricting access to the Internet but that also include all devices that may adversely affect users' rights.
Secondly, I would also like to tell the Members that this compromise has been tabled in Article 1, which relates to the scope, and that it therefore has an across-the-board effect, whilst the amendment tabled by the groups concerns Article 8, which affects the objectives of the national regulators.
Throughout the negotiations on this compromise, I have worked faithfully and harmoniously with all of the political groups. I note, Madam President, that at this very moment one of the groups has withdrawn its signature from this compromise. I would therefore like to say to you that, as rapporteur, I continue, of course, to support this compromise, and that I have also voted in favour of Amendment 46.
I would like to say that, in the circumstances in which we are holding the debate, it is wiser for our House to decide on the voting order, rather than leave it up to you or the rapporteur alone to take this decision. However, I would like to present this request to you very directly, as it must be understood what happens next if the vote is reversed.
If the vote is not reversed, the list stays the same. If the vote is reversed, Amendment 46 is adopted if it obtains the qualified majority. In that case, Madam President, I would also ask you to put the compromise - which goes further than Amendment 46 - to the vote after this vote is taken. If Amendment 46 does not obtain the qualified majority, at that stage we will vote on the compromise and, therefore, our House will have made its choice.
I have heard from several people and I take very carefully into account what our rapporteur has said.
I took the step before this vote of taking advice from the services, and I have listened very carefully to what has been said. I have the power as President under Rule 155(2) to decide on the order of vote. It seems to me that this issue is of such importance, both within and outside this House, that it would be appropriate to vote on the earlier amendments, but I do this also on the basis procedurally that, as I understand it, Amendment 10 was a compromise that came forward only after the committee vote. So it seems to me that there are both procedural and other reasons why we should reverse the order of the vote.
(Parliament accepted Rebecca Harms' request.)
(Applause)